ORDER
This matter came before this court on December 9, 1993 pursuant to an order requiring the plaintiff to appear and to show cause why its appeal should not be summarily decided.
The plaintiff appeals from an order of the Superior Court denying its request to vacate an arbitrator’s award ordering plaintiff to reinstate several members of the defendant-union. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown. The arbitrator’s award drew “its essence from the contract and is based upon a passably plausible interpretation of the contract, * * * [consequently] our review must end.” Town of Coventry v. Turco, 574 A.2d 143, 146 (R.I.1990).
The Superior Court order is affirmed and the plaintiffs appeal is denied and dismissed.